Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Applicant corrected the identified typo in claim 3, and thus the objection is withdrawn.

Claim Rejections - 35 USC § 112
Applicant’s amendments to claims 2-7, 9-10 and 14-20 sufficiently correct the indefinite issues identified, and therefore the related rejections are withdrawn. However, the amendment to claim 8 does not sufficiently correct the identified language issue.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “bad” in claim 8 is a relative term which renders the claim indefinite. The term “bad” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention (for example, what one individual defines as bad weather may include a drizzle, while another individual may not). The examiner recommends further defining what bad weather is in the claim; perhaps with the inclusion of a more objective criteria such as the level of or increasing level of precipitation (rain/snow) such as what is suggested in paragraphs 0080-0081 and 0086 of the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 5-15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Packwood (US20190061526A1) in view of Tao (US11186276B2).
Regarding claim 1, Packwood teaches;
An apparatus for controlling a required speed [interpreted to indicate an autonomously controlled speed, based on paragraph 0043 of the specification] for a vehicle (taught as a cruise control system, paragraph 0083), the apparatus comprising: 
a processor (taught as a control unit, element 82) configured to control an operating region including a required speed for autonomous driving of a host vehicle based on a traffic flow or an appropriate driving speed on a driving road on which the host vehicle is traveling (taught as the cruise control system autonomously maintaining the vehicle cruise speed, paragraph 0086, and modifying the speed based on the legal speed limit, current road conditions, and current traffic conditions, paragraph 0114); and 
a storage configured to store the required speed (taught as a memory associated with the control unit, paragraph 0091).  
	However, Packwood does not explicitly teach; an operating region including upper and lower limits of a required speed.
	Tao teaches; an operating region including upper and lower limits of a required speed (taught as determining a maximum and minimum speed for the autonomous driving vehicle, column 12 lines 29-33, and define these speeds based on road conditions and traffic conditions, column 12 lines 38-47).
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to establish range limits of the speed as taught by Tao in the system taught by Packwood in order to improve autonomous control in navigating path segments. As taught by Tao, such a system allows for flexibility with differing conditions while maintaining user preferences (column 12 lines 38-47).

Regarding claim 2, Packwood as modified by Tao teaches;
The apparatus of claim 1 (see claim 1 rejection). Packwood further teaches; wherein when the processor controls the operating region based on the traffic flow, the processor is configured to: 
determine the traffic flow based on at least one of an average of a relative speed between the host vehicle and a preceding vehicle on the driving road, an average of relative speeds between the host vehicle and surrounding vehicles present on lanes closest to a driving lane of the host vehicle, or a maximum speed limit of the driving road (taught as using the legally imposed speed limits to constrain the vehicle speed, paragraph 0141).  

	Regarding claim 3, Packwood as modified by Tao teaches;
The apparatus of claim 2 (see claim 2 rejection). Packwood further teaches; wherein the processor is configured to: 
increase the required speed of the host vehicle when the preceding vehicle is absent or the surrounding vehicles are absent on the closest lanes (taught as adaptive cruise control systems resuming a vehicle cruise speed when the closest preceding vehicle is detected to move out of the path of the host vehicle, paragraph 0004), and [interpreted to indicate both conditions to increase the speed] when the required speed of the host vehicle is slower than a maximum speed limit of the driving road as the required speed of the host vehicle is compared with the maximum speed limit of the driving road (taught as using the legally imposed speed limits to constrain the vehicle speed, paragraph 0141).  

Regarding claim 5, Packwood as modified by Tao teaches;
The apparatus of claim 1 (see claim 1 rejection). Packwood further teaches; wherein when the processor controls the operating region based on the traffic flow the processor is configured to: 
maintain the operating region [the examiner notes that no specific definition of operating region is given in the disclosure, and thus is interpreting an operating region to indicate an appropriate/vehicle speed] of the required speed of the host vehicle, when the required speed of the host vehicle is equal to or faster than a speed of the traffic flow (taught as maintaining a headway distance between the preceding vehicle and the host vehicle, paragraph 0137, which indicates the host vehicle will travel slower than the target cruise speed if that would cause the headway distance to decrease past a threshold, as taught in paragraph 0004).  

Regarding claim 6, Packwood as modified by Tao teaches;
The apparatus of claim 1 (see claim 1 rejection). Packwood further teaches; wherein when the processor controls the operating region based on the appropriate driving speed, the processor is configured to: 
determine the appropriate driving speed on the driving road based on at least one of weather information (taught as using environmental data to modify the vehicle speed, paragraph 0141), road state information (taught as using road type and terrain data to modify the vehicle speed, paragraph 0141), or accident occurrence information.  

Regarding claim 7, Packwood as modified by Tao teaches;
The apparatus of claim 1 (see claim 1 rejection). Packwood further teaches; wherein when the processor controls the operating region based on the appropriate driving speed, the processor is configured to: 
adjust the operating region of the required speed to increase the required speed when the required speed is equal to or slower than the appropriate driving speed (taught as adjusting cruise speed based on an appropriate vehicle speed and accelerates/decelerates as needed, paragraph 0183).  

	Regarding claim 8, Packwood as modified by Tao teaches;
The apparatus of claim 1 (see claim 1 rejection). Packwood further teaches; wherein when the processor controls the operating region based on the appropriate driving speed, the processor is configured to: 
adjust the operating region of the required speed to decrease the required speed when the required speed is equal to or slower than the appropriate driving speed (taught as maintaining a headway distance between the preceding vehicle and the host vehicle, paragraph 0137, which indicates the host vehicle will travel slower than the target speed if that would cause the headway distance to decrease past a threshold) and when weather becomes worse (taught as modifying a speed based on environmental data by multiplying by a factor between 0 and 1, paragraph 0141, with conditions including weather conditions, paragraph 0089).  

	Regarding claim 9, Packwood as modified by Tao teaches;
The apparatus of claim 1 (see claim 1 rejection). Packwood further teaches; wherein when the processor controls the operating region based on the appropriate driving speed, the processor is configured to: 
determine whether a preceding vehicle is present when the required speed is faster than the appropriate driving speed (taught as detecting a preceding vehicle with sensors, such as radar, paragraph 0134, which occurs in all situations including when a speed exceeds a determined appropriate speed, and further adjusts cruise speed based on an appropriate vehicle speed and accelerates/decelerates as needed, paragraph 0183), and 
adjust the operating region of the required speed to decrease the required speed when the preceding vehicle is absent (taught as maintaining an indicated speed limit as the vehicle cruise speed, paragraph 0141, which implies the speed decreasing to match if the current speed is higher than the indicated speed limit).  

	Regarding claim 10, Packwood as modified by Tao teaches;
The apparatus of claim 1 (see claim 1 rejection). Packwood further teaches; wherein when the processor controls the operating region based on the appropriate driving speed, the processor is configured to: 
determine whether a preceding vehicle is present when the required speed is faster than the appropriate driving speed (taught as detecting a preceding vehicle with sensors, such as radar, paragraph 0134); and 
adjust the operating region of the required speed based on a speed of the preceding vehicle when the preceding vehicle is present (taught as maintaining a headway distance between the preceding vehicle and the host vehicle, paragraph 0137, which modifies the host vehicle speed).  

Regarding claim 11, Packwood as modified by Tao teaches;
The apparatus of claim 10 (see claim 10 rejection). Packwood further teaches; wherein the processor is configured to: 
adjust the operating region of the required speed to decrease the required speed when the speed of the preceding vehicle is faster than a speed limit of the driving road (taught as adhering to legal speed limits, paragraph 0084, which indicates maintaining a speed equal to or lower than the speed limit, and maintaining a vehicle cruise speed by decelerating as needed, paragraph 0179); and 
maintain the operating region of the required speed when the speed of the preceding vehicle is equal to or slower than the speed limit of the driving road (taught as maintaining a headway distance between the preceding vehicle and the host vehicle, paragraph 0137, which includes slowing down from a vehicle cruise speed, paragraph 0004, and adhering to the legal speed limit, paragraph 0084).  

	Regarding claim 12, Packwood as modified by Tao teaches;
The apparatus of claim 1 (see claim 1 rejection). Packwood further teaches; further comprising: a display configured to display the required speed of the host vehicle (taught as a display to communicate an appropriate speed, paragraph 0175).  

	Regarding claim 13, Packwood teaches;
A vehicle system comprising: 
a navigation device (taught as a navigation system, paragraph 0145) configured to provide information on a maximum speed limit of a driving road (taught as determining the current legal speed limit, paragraph 0145); and 
a vehicle required speed controlling device (taught as a cruise control system, element 90) configured to control an operating region including a vehicle required speed for an autonomous driving based on at least one of information on the maximum speed limit, a traffic flow on the driving road, or an appropriate driving speed on the driving road (taught as the cruise control system autonomously maintaining the vehicle cruise speed, paragraph 0086, and modifying the speed based on the legal speed limit, current road conditions, and current traffic conditions, paragraph 0114).  
However, Packwood does not explicitly teach; an operating region including upper and lower limits of a required speed.
	Tao teaches; an operating region including upper and lower limits of a required speed (taught as determining a maximum and minimum speed for the autonomous driving vehicle, column 12 lines 29-33, and define these speeds based on road conditions and traffic conditions, column 12 lines 38-47).
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to establish range limits of the speed as taught by Tao in the system taught by Packwood in order to improve autonomous control in navigating path segments. As taught by Tao, such a system allows for flexibility with differing conditions while maintaining user preferences (column 12 lines 38-47).

Regarding claim 14, Packwood as modified by Tao teaches;
A method for controlling a vehicle required speed, the method comprising: 
determining, by a processor, a driving condition including a traffic flow on a driving road on which a host vehicle is traveling (taught as detecting current traffic conditions to determine an appropriate driving profile [which defines speed and acceleration], paragraph 0114), and an appropriate driving speed on the driving road (taught as determining an appropriate vehicle speed, paragraph 0141); and 
controlling, by the processor, an operating region including a vehicle required speed for an autonomous driving based on the traffic flow on the driving road or the appropriate driving speed on the driving road (taught as the cruise control system autonomously maintaining the vehicle cruise speed, paragraph 0086, and modifying the speed based on the legal speed limit, current road conditions, and current traffic conditions, paragraph 0114).  
However, Packwood does not explicitly teach; an operating region including upper and lower limits of a required speed.
	Tao teaches; an operating region including upper and lower limits of a required speed (taught as determining a maximum and minimum speed for the autonomous driving vehicle, column 12 lines 29-33, and define these speeds based on road conditions and traffic conditions, column 12 lines 38-47).
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to establish range limits of the speed as taught by Tao in the system taught by Packwood in order to improve autonomous control in navigating path segments. As taught by Tao, such a system allows for flexibility with differing conditions while maintaining user preferences (column 12 lines 38-47).

Regarding claim 15, Packwood as modified by Tao teaches;
The method of claim 14 (see claim 14 rejection). Packwood further teaches; wherein determining the driving condition includes: 
determining the traffic flow using at least one of an average of a relative speed between the host vehicle and a preceding vehicle on the driving road, an average of relative speeds between the host vehicle and surrounding vehicles present on lanes closest to a driving lane of the host vehicle, or a maximum speed limit of the driving road (taught as using a legal speed limit to determine the driving profile, paragraph 0114).  

Regarding claim 16, Packwood as modified by Tao teaches;
The method of claim 15 (see claim 15 rejection). Packwood further teaches; when the preceding vehicle is absent or the surrounding vehicles are absent on the closest lanes (taught as adjusting a cruise speed when no preceding vehicle is detected, such as in paragraph 0004). However, Packwood does not explicitly teach; wherein determining the driving condition includes: 
determining the driving condition by comparing the vehicle required speed of the host vehicle with a maximum speed limit of the driving road.  
While not explicitly a driving condition, Packwood does teach a cruise speed is defined by the speed limit (see, for example, paragraph 0179) if there is no effect from the preceding vehicle (paragraph 0004). To reiterate, although not processed with the same definitions, Packwood does teach the factors for determining a cruise speed in the event of a preceding vehicle being absent as being tied to a legal speed limit.

Regarding claim 17, Packwood as modified by Tao teaches;
The method of claim 16 (see claim 16 rejection). Packwood further teaches; wherein controlling the vehicle required speed includes: 
increasing the vehicle required speed when the vehicle required speed is slower than the maximum speed limit of the driving road (taught as maintaining an indicated speed limit as the vehicle cruise speed, paragraph 0141, which implies the speed increasing to match if the current speed is lower than the indicated speed limit).  

Regarding claim 18, Packwood as modified by Tao teaches;
The method of claim 14 (see claim 14 rejection). Packwood further teaches; wherein determining the driving condition includes:
determine the appropriate driving speed on the driving road based on at least one of weather information (taught as using environmental data to modify the vehicle speed, paragraph 0141), road state information (taught as using road type and terrain data to modify the vehicle speed, paragraph 0141).

Regarding claim 20, Packwood as modified by Tao teaches;
The method of claim 14 (see claim 14 rejection). Packwood further teaches; wherein controlling the operating region of the vehicle required speed includes: 
adjusting an operating region of the vehicle required speed to increase the vehicle required speed, when the vehicle required speed is equal to or slower than the appropriate driving speed (taught as maintaining a specified cruise speed by accelerating as needed, paragraph 0179); 
determining whether a preceding vehicle is present when the vehicle required speed is faster than the appropriate driving speed (taught as detecting a preceding vehicle, which occurs regardless of speed, paragraph 0134); 
adjusting the operating region of the vehicle required speed to decrease the vehicle required speed when the preceding vehicle is absent (taught as maintaining a vehicle cruise speed by decelerating as needed, paragraph 0179); and 
adjusting the operating region of the vehicle required speed based on a speed of the preceding vehicle, when the vehicle required speed is faster than the appropriate driving speed, and when the preceding vehicle is present (taught as maintaining a headway distance, paragraph 0137, which keeps a speed to maintain a distance between a host vehicle and a preceding vehicle constant, and thus would increase speed to match when the preceding vehicle speed increases).  

Claim(s) 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Packwood (US20190061526A1) as modified by Tao (US11186276B2), and further in view of Gowda (US20190389487A1).
Regarding claim 4, Packwood as modified by Tao teaches;
The apparatus of claim 1 (see claim 1 rejection). However, Packwood does not explicitly teach; wherein when the processor controls the operating region based on the traffic flow the processor is configured to: 
increase the required speed of the host vehicle when the required speed of the host vehicle is slower than a speed of the traffic flow.  
Gowda teaches; wherein the processor is configured to:  
increase the required speed of the host vehicle when the required speed of the host vehicle is slower than a speed of the traffic flow (taught as a vehicle operations system autonomously controlling the vehicle to maintain a speed of traffic, paragraph 0025).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a speed modulation to follow traffic as taught by Gowda in the system taught by Packwood in order to improve safety. Such a system matching traffic speed allows a host vehicle to assist in preventing tailgating (paragraph 0004).

Regarding claim 19, Packwood as modified by Tao teaches; 
The method of claim 14 (see claim 14 rejection). However, Packwood does not explicitly teach; wherein controlling the operating region of the vehicle required speed includes: 
increasing the vehicle required speed of the host vehicle, when the vehicle required speed of the host vehicle is slower than a speed of the traffic flow.
 Gowda teaches; herein controlling the vehicle required speed includes: 
increasing the vehicle required speed of the host vehicle, when the vehicle required speed of the host vehicle is slower than a speed of the traffic flow (taught as a vehicle operations system autonomously controlling the vehicle to maintain a speed of traffic, paragraph 0025).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a speed modulation to follow traffic as taught by Gowda in the system taught by Packwood in order to improve safety. Such a system matching traffic speed allows a host vehicle to assist in preventing tailgating (paragraph 0004).

Response to Arguments
Applicant argues on pages 8-9 of the remarks that the amended material of claim 1 overcomes the previous art. Specifically, the applicant argues that Packwood does not teach an operation region having upper and lower limits of a required speed [a range], while Packwood focuses on a cruising speed [a singular set point]. The examiner agrees that Packwood does not explicitly teach the range with upper and lower limits of a required speed, and thus withdraws the previous rejection. However, a new 103 rejection has been made above in light of Tao (US11186276B2).

Applicant argues on pages 9-10 that claim 2-20 should also be allowable based on their dependency on allowable material. The examiner agrees that the previous rejection is withdrawn, but in light of the new 103 rejections above, this argument is rendered moot.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
For further cruise and vehicle speed control; US20190283775A1, US20170263117A1
For factors of average traffic speeds for speed control; US20190382018A1

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL ANFINRUD/Examiner, Art Unit 3662                                                                                                                                                                                                        
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662